Citation Nr: 1111311	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran requested a hearing before a Veteran's Law Judge.  However, the Veteran failed to appear for her hearing.  In a report of contact, subsequent to the hearing, appellant indicated she did not get notice of the hearing and that it was sent to an old address.  There is no evidence that the notice letter, or the follow-up letter were returned as undeliverable.  Nevertheless, she will be offered another opportunity for a hearing if she desires one.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran contends that her flat feet disability is more severe than is encompassed by the currently assigned 30 percent evaluation.  

Review of the claims file indicates that the Veteran was last examined by VA with respect to her flat feet condition in July 2006.  In June 2007 she had surgery on her right foot although it is unclear whether this surgery was related to her service connected pes planus.  In August 2007 the Veteran reported that she was in extreme pain due to her feet and that she could "no longer go to work or function."  In July 2009, the Veteran had surgery on her left foot for multiple conditions including hammertoes, a painful callus, and recalcitrant plantar fasciitis. In a January 2011 written brief, the Veteran's representative argued that the Veteran's multiple foot surgeries that occurred while this claim was pending indicated that the Veteran's pes planus disability was worse than is encompassed by her current rating and that, post surgeries, she continued to have problems with her feet that were not received by orthopedic shoes.  

It is noted that a temporary total rating was assigned for the second surgery and that period is not at issue.  It is also noted that multiple records came into the RO, some of which were used in the rating granting the temporary total rating, but have not been used in evaluating the foot pathology, or if used, have not been set out in a supplemental statement of the case as required.  See 38 C.F.R. § 20.1304.

Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's flat feet.  See VAOGCPREC 11-95 (when the evidence indicates that there has been a further increase in the severity of a disability subsequent to the previous adjudication, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Additionally, given the other development that is needed herein, more recent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that she identify all treatment that she received for her feet since January 2010.  All identified treatment records, including VA treatment records, should be obtained.  
 If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new examination to ascertain the current severity of the Veteran's flat feet disability.  The examiner should review the claims file prior to examination and indicate that this was done in his or her report.  All symptoms and functional effects of the Veteran's flat feet should be set forth in detail.  The examiner should specifically comment on the degree of pronation that is present, if any; whether there is tenderness of the plantar surfaces of the feet; and whether there is marked inward displacement and spasm of the tendo Achilles on manipulation.  The examiner should explain to what degree, if any, the Veteran's foot symptoms are treatable with orthopedic shoes or appliances.  

Additionally, to the extent possible, the examiner should attempt to distinguish the symptoms of the Veteran's flat feet from any unrelated foot disorders that the Veteran may have.  If any disorders of the feet other than flat feet are diagnosed, then the examiner should explain whether such disorder(s) is/are due to, or a component of, the Veteran's flat feet disability.  

The examiner should also comment on to what degree the Veteran's 2007 surgery and foot complaints were related to her flat feet problem and to what extent, if any,  they were due to unrelated foot pathology.  If the symptoms of the Veteran's various problems with her feet cannot be distinguished, then the examiner should so indicate in his or her report.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

4.  Thereafter, and if the appeal is not granted, appellant should be contacted at her current address and inquiry should be made as to whether she wants a new Travel Board hearing to be scheduled.  If so, such action should be taken in accordance with applicable procedures with appellant and current representative notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

